Title: From Thomas Jefferson to Joseph Stanton, 17 February 1806
From: Jefferson, Thomas
To: Stanton, Joseph


                        
                            Sir
                     
                            Washington Feb. 17. 06.
                        
                        Having referred to the Secretary of the Treasury the resolution of the legislature of Rhode island on the
                            establishment of a Marine hospital in that state, I have recieved from him the inclosed report. this appearing to me
                            reasonable as it doubtless will to the legislature of your state, I inclose it to you by way of answer to the application
                            recieved from you. Accept my salutations & assurances of respect.
                        
                            Th: Jefferson
                     
                        
                    